09-1662-ag
    Lin v. Holder
                                                                                  BIA
                                                                            Abrams, IJ
                                                                          A098 986 488
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of October, two thousand ten.

    PRESENT:
             REENA RAGGI,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                  Circuit Judges.
    _______________________________________

    XUE MEI LIN,
                    Petitioner,
                    v.                                     09-1662-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:                Thomas V. Massucci, New York, New
                                   York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General, Civil Division; Lyle D.
                                   Jentzer, Mark C. Walters, Senior
                                   Litigation Counsels, Office of
                                   Immigration Litigation, Civil
                                   Division, U.S. Department of
                                   Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Petitioner Xue Mei Lin, a native and citizen of the

People’s Republic of China, seeks review of a March 27, 2009

order of the BIA affirming the July 2, 2007 decision of

Immigration Judge (“IJ”) Steven R. Abrams denying petitioner’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Xue Mei

Lin, No. A 098 986 488 (B.I.A. Mar. 27, 2009), aff’g No. A 098

986 488 (Immig. Ct. N.Y. City July 2, 2007).      We assume the

parties’ familiarity with the underlying facts and procedural

history of the case.

    Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA.     See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The applicable

standards of review are well-established.        See Corovic v.

Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Salimatou Bah v.

Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

    Substantial     evidence    supports   the   IJ’s   adverse

credibility determination.     In evaluating Lin’s credibility,


                                2
the IJ found that: (1) it was implausible that Lin began

practicing Falun Gong at her neighbor’s suggestion, but that

her neighbor never explained to her the benefits of Falun Gong

or    how    it    would   help   her   health      condition;   (2)   it    was

implausible that Lin had been practicing Falun Gong for almost

three years, but was unable to name or perform any of the

exercises beyond the first movement or to explain anything

about       the   movements;      and   (3)   Lin    failed   adequately     to

corroborate her testimony.

      While Lin’s argument that the IJ erred in relying on her

lack of doctrinal knowledge of Falun Gong as a basis for the

adverse credibility determination has some force, we identify

no error in the IJ’s reliance on Lin’s inability to name or

perform any of the Falun Gong exercises beyond the first

movement given Lin’s assertion that she had practiced Falun

Gong for almost three years.            See Rizal v. Gonzales, 442 F.3d

84,    90    (2d    Cir.   2006).       Additionally,      because     the   IJ

reasonably found Lin’s testimony not credible, the IJ did not

err in finding that Lin failed to rehabilitate her testimony

with corroborating evidence.             See Biao Yang v. Gonzales, 496

F.3d 268, 273 (2d Cir. 2007); see also Maladho Djehe Diallo,

445 F.3d 624, 633-34 (2d Cir. 2006).                     For the foregoing


                                         3
reasons,   the       IJ’s    adverse       credibility       determination        is

supported by substantial evidence.

      Because    the    IJ        did   not      consider    Lin’s      claim    of

persecution based on involuntary insertion of an intrauterine

device (“IUD”), his adverse credibility determination is not

dispositive     in    that    respect.            Nevertheless,        substantial

evidence   supports         the    BIA’s       finding   that    Lin    failed   to

establish past persecution, as the insertion of an IUD does

not constitute persecution per se, and Lin failed to identify

any   aggravating      circumstances            sufficient      to   render     such

insertion persecutive.

      Although Lin argues that the harm the IUD caused her

constituted an aggravating circumstance, the BIA noted (1) the

absence of any evidence that Lin failed to attend the routine

examinations required of her and (2) Lin’s failure to have the

IUD removed until almost nine years later when she arrived in

the United States.            In light of these findings and Lin’s

failure further to develop the record regarding this claim,

the BIA reasonably concluded that Lin failed to establish that

insertion of the IUD constituted past persecution.                            See 8

U.S.C. § 1229a(c)(4)(B); Xia Fan Huang v. Holder, 591 F.3d

124, 129-30 (2d Cir. 2010); Matter of M-F-W- & L-G-, 24 I. &

N. Dec. 633, 640-42 (BIA 2008).

                                           4
    Because Lin failed to demonstrate that she was eligible

for asylum, she necessarily failed to meet the higher burden

required for withholding of removal and CAT relief.   See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    Accordingly, the petition for review is DENIED.     As we

have completed our review, any pending motion for a stay of

removal in this petition is DISMISSED as moot.   Any pending

request for oral argument in this petition is DENIED in

accordance with Federal Rule of Appellate Procedure 34(a)(2),

and Second Circuit Local Rule 34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             5